DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,741,402 in view of  Schneegans (2011/0260307).

As to claim 1, claim 4 of US Patent ‘402 discloses: An electronic device, comprising: a carrier; a semiconductor substrate; and a metal stack disposed on the semiconductor substrate, the metal stack comprising: a first layer, wherein the first layer comprises NiSi; and a solder bond between the carrier and the semiconductor substrate, except the solder being a diffusion solder.  
Shneegans discloses a device having a diffusion solder 126 between a carrier 124 and a substrate 130 (fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of US Patent ‘402  to teachings of a diffusion solder as taught by Shneegans, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

As to claim 2, claim 4 of US Patent ‘402 in view of Shneegans discloses :The electronic device according to claim 1, wherein the diffusion solder bond comprises intermetallic phases when the solder material attached to the carrier and/or the substrate because two different materials generally produces intermetallic phases.  

As to claim 3, claims 4,7,  of US Patent ‘402 in view of Shneegans discloses :The electronic device according to claim 1, wherein the semiconductor substrate comprises one or more of a power semiconductor chip, an IGBT, and a diode and wherein the metal stack is arranged on a chip pad of the power semiconductor chip, IGBT, or diode.  



As to claim 8, claim 4 of US Patent ‘402 in view of Shneegans discloses : The electronic device according to claim 1, wherein the metal stack completely cover a backside of the semiconductor substrate.  

As to claim 9, claim 4 of US Patent ‘402 discloses : An electronic module, comprising: a carrier; a semiconductor chip disposed on the carrier; and a metal stack disposed between the carrier and the semiconductor substrate, the metal stack comprising: a first layer comprising NiSi; and a solder bond comprising intermetallic phases between the first layer and the carrier, except the solder is a diffusion solder.  
Shneegans discloses a device having a diffusion solder 126 between a carrier 124 and a substrate 130 (fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of US Patent ‘402  to teachings of a diffusion solder as taught by Shneegans, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

As to claim 10,  claims 4, 7 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 9, wherein the carrier comprises a power electronic substrate, a leadframe, a DCB, a DAB, an AMB, an IMS or a PCB.  

As to claim  11, claim 4 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 9, further comprising an encapsulation body encapsulating the semiconductor chip.  

As to claim 12, claims 4-5 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 9, wherein the diffusion solder bond comprises a Pb-based or a Pb-free solder.  



As to claim 14,  claim 4 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 9, wherein the metal stack completely covers a backside of the semiconductor chip.  

As to claim 15, claim 4 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 9, wherein the metal stack comprises N impurities.  

As to claim 16, claims 4, 8 of US Patent ‘402 in view of Shneegans discloses: The electronic module according to claim 15, wherein N impurities are located along an interface between the first layer and the diffusion solder bond.  

As to claim 17, claim 9 of US Patent ‘402 in view of Shneegans discloses: A method for fabricating an electronic module, comprising: providing a carrier and a semiconductor substrate; disposing a first layer comprising NiSi on the semiconductor substrate; disposing a solder layer between the first layer and the carrier: and soldering the semiconductor substrate onto the carrier to form intermetallic phases between the first layer and the carrier, wherein disposing the first layer on the semiconductor substrate comprises sputtering in the presence of a process gas, except the soldering step is a diffusion soldering.  
Shneegans discloses a device having a diffusion soldering 126 between a carrier 124 and a substrate 130 (fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of US Patent ‘402  to teachings of a diffusion soldering as taught by Shneegans, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.




As to claim 19, claim 9, 11 of US Patent ‘402 in view of Shneegans discloses: The method according to claim 17. wherein the process gas comprises N. wherein the amount of N in the process gas is about 80%, and wherein the process gas further comprises Ar, Xe. Kr or Ne.  

As to claim 20, claim 9 of US Patent ‘402 in view of Shneegans discloses: The method according to claim 17, wherein the first layer completely covers the backside of the semiconductor substrate.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1- 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shneegans in view of Li (2006/0202352).
Regarding claim 1, fig 2, Shneegans discloses:
An electronic device, comprising: a carrier 124; a semiconductor substrate 136; and a metal stack (1st layer 128, 2nd layer 132) disposed on the semiconductor substrate between the substrate and the carrier , the metal stack comprising: a first layer 128, wherein the first layer; and a diffusion solder bond 134 between the carrier 124 and the semiconductor substrate 136, except the first layer 128 comprises NiSi.  

    PNG
    media_image1.png
    401
    675
    media_image1.png
    Greyscale


In figures 1-5, Li discloses: a device having a metal stack 58, 64, 62, 54 (fig 5) that includes a 1*t metal layer 58 made of NiSi ((figs 4, 5)(para[0029]) and 2" metal layer made of Ti (fig 4). Li discloses the metal stack furthercomprises a fourth layer 62 disposed between the semiconductor substrate (col 9,line 1) and the first layer, the fourth layer comprising Al (fig 5; [0045-0046]).

    PNG
    media_image2.png
    315
    428
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Shneegans to teachings of a NiSi layer as taught by Li, because it is desirous in 
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

As to claim 2, the combined teaching of Shneegans and Li discloses :The electronic device according to claim 1, wherein the diffusion solder bond 134 comprises intermetallic phases where the solder bond layer is attached to the substrate and/carrier because two different materials generally produce intermetallic phases.  

As to claim 3, the combined teaching of Shneegans and Li discloses : The electronic device according to claim 1, wherein the semiconductor substrate comprises one or more of a power semiconductor chip, an IGBT, and a diode and wherein the metal stack is arranged on a chip pad of the power semiconductor chip, IGBT, or diode.  

As to claim 4 the combined teaching of Shneegans and Li discloses : The electronic device according to claim 1, wherein the metal stack comprises N impurities in the first layer, in the form of one or more of NiN and SiN.  

As to claim 5, the combined teaching of Shneegans and Li discloses :The electronic device according to claim 1, wherein the metal stack further comprises a second layer 64 (fig 4; Li) disposed between the first layer 58 and the semiconductor substrate (col 9, line 1) , the second layer 64 comprising one or more of Ti, WTi, Ta or an alloy comprising at least one of these materials.  
As to claim 6, the combined teaching of Shneegans and Li discloses : The electronic device according to claim 1, wherein the metal stack further comprises a further layer disposed between the semiconductor substrate and the first layer, the further layer 64 comprising one or more of Al and Ti (figs 4-5; Li).  

As to claim 7, the combined teaching of Shneegans and Li discloses : The electronic device according to claim 1, wherein the first layer 128 has a thickness in the range of 50nm to 2000nm and wherein the first layer comprises an amount of Si in the range of 2wt% to 50wt%.
However, the structure of Shneegans and Li  has a general thickness and wt percentage . Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of thickness and wt precentage in the range as In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	


As to claim 8, the combined teaching of Shneegans and Li discloses :The electronic device according to claim 1, wherein the metal stack completely cover a backside of the semiconductor substrate.  

As to claim 9, fig 2, Shneegans discloses : An electronic module, comprising: a carrier 124; a semiconductor chip 136 disposed on the carrier 124; and a metal stack 128,132,134 disposed between the carrier and the semiconductor substrate, the metal stack comprising: a first layer; a second layer 132, and a diffusion solder bond 134 comprising intermetallic phases between the first layer 128 and the carrier 124, except the first layer comprises NiSi.  
In figures 1-5, Li discloses: a device having a metal stack 58, 64, 62, 54 (fig 5) that includes a 1*t metal layer 58 made of NiSi ((figs 4, 5)(para[0029]) and 2" metal layer made of Ti (fig 4). Li discloses the metal stack furthercomprises a fourth layer 62 disposed between the semiconductor substrate (col 9,line 1) and the first layer, the fourth layer comprising Al (fig 5; [0045-0046]).

    PNG
    media_image2.png
    315
    428
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Shneegans to teachings of a NiSi layer as taught by Li, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted 

As to claim 10,  the combined teaching of Shneegans and Li discloses: The electronic module according to claim 9, wherein the carrier 124 comprises a power electronic substrate, a leadframe, a DCB, a DAB, an AMB, an IMS or a PCB.  

As to claim  11, the combined teaching of Shneegans and Li discloses:  The electronic module according to claim 9, further comprising an encapsulation body 146 encapsulating the semiconductor chip.  

As to claim 12, the combined teaching of Shneegans and Li discloses:  The electronic module according to claim 9, wherein the diffusion solder 134 bond comprises a Pb-based or a Pb-free solder.  

As to claim 13, the combined teaching of Shneegans and Li discloses: The electronic module according to claim 12. wherein the diffusion solder 134 bond comprises Sn or SnAg.  

As to claim 14, the combined teaching of Shneegans and Li discloses:  The electronic module according to claim 9, wherein the metal stack 132, 128 completely covers a backside of the semiconductor chip 136.  



As to claim 16, the combined teaching of Shneegans and Li discloses: The electronic module according to claim 15, wherein N impurities are located along an interface between the first layer and the diffusion solder bond 134.  

As to claim 17, fig 2, Shneegans discloses: A method for fabricating an electronic module, comprising: providing a carrier 124 and a semiconductor substrate 136; disposing a first layer 128 on the semiconductor substrate; a second layer 132 ; disposing a solder layer 134 between the first layer and the carrier 130: and diffusion soldering the semiconductor substrate 136 onto the carrier to form intermetallic phases between the first layer 128 and the carrier 124, wherein disposing the first layer 128 on the semiconductor substrate 136 comprises sputtering in the presence of a process gas, except the first layer is NiSi.  

In figures 1-5, Li discloses: a device having a metal stack 58, 64, 62, 54 (fig 5) that includes a 1*t metal layer 58 made of NiSi ((figs 4, 5)(para[0029]) and 2" metal layer made of Ti (fig 4). Li discloses the metal stack furthercomprises a fourth layer 62 disposed between the semiconductor substrate (col 9,line 1) and the first layer, the fourth layer comprising Al (fig 5; [0045-0046]).

    PNG
    media_image2.png
    315
    428
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Shneegans to teachings of a NiSi layer as taught by Li, because it is desirous in 
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E).

As to claim 18, claim 9 of US Patent ‘402 in view of Shneegans discloses: The method according to claim 17, wherein sputtering comprises a magnetron sputtering process.  

As to claim 19, the combined teaching of Shneegans and Li discloses: The method according to claim 17, wherein the process gas comprises N. wherein the amount of N in the process gas is about 80%, and wherein the process gas further comprises Ar, Xe. Kr or Ne.  

As to claim 20, the combined teaching of Shneegans and Li discloses: The method according to claim 17, wherein the first layer 128 completely covers the backside of the semiconductor substrate 136.  
	

	Response to Arguments
11/03/2021 have been fully considered but they are not persuasive.
Applicant alleges that the newly amended claims overcome the cited references.
The examiner respectfully disagrees with applicant’s allegation.  As stated in the rejection above with respect to the amendment of claims 1, 9, and 17, between the carrier 124 and the substrate 136 is the metal stack as claimed.  Thus, applicant has not yet overcome the cited references.  
Claims 2-8, 10-16, 18-20 fall with their respective independent claims.
The double rejection is maintained because applicant has not yet provided a Terminal Disclaimer (TD).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813